Citation Nr: 1750987	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a right upper extremity disorder. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel





INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1955 to April 1957.  This appeal is before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that a Board hearing was scheduled for August 2017, of which the Veteran was sent notice; however, in August 2017, the Veteran withdrew the hearing request.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  The current neck and right upper extremity disorders were not incurred in service and are not otherwise related to service.

2.  Symptoms of the current neck and right upper extremity disorders were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year of service separation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 1133, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right upper extremity disorder have not been met. 38 U.S.C.A. §§ 1131, 1133, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, required notice was provided by letter dated May 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained.  The Board notes that the Veteran's service treatment records, with the exception of his February 1957 separation examination, are not associated with the claims file and are likely fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  The Veteran has been informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in-service injuries should be submitted if available.  The Board is mindful that, in a case such as this, there is a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding his claims for service connection on appeal.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that his claimed disorders were incurred in service or were otherwise related to service.  As discussed in detail below, the Board finds that the Veteran's assertions of in-service injury are not credible and there is no indication (other than the Veteran's conclusory statements) that his disorders are related to service.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection on appeal is required as there is no evidence indicating that the Veteran's claimed disorders may be related to service.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Neck and Right Upper Extremity Disorders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of arthritis and neuropathy (as an organic disease of the central nervous system) are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the claims on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran seeks service connection for a neck disorder and a right upper extremity disorder.  He Veteran asserts that current neck and right upper extremity disorders are directly related to an in-service injury during training at Fort Leonard Wood, Missouri for which he underwent surgeries during service.  The Veteran contends that he never regained full use of the right arm and hand due to this injury.  The Veteran advanced that he has had pain in the neck, as well as intermittent numbness and tingling from the neck into the arm and hand since service.  The Veteran also provided a photograph which purports to show him in a right arm cast during service.  

Initially, the Board finds that the Veteran has current neck and right upper extremity disorders.  The Veteran has been diagnosed with cervical spondylosis, degenerative disc disease (DDD), and degenerative joint disease (DJD), as well as right upper extremity ulnar neuropathy and peripheral neuropathy.  See, e.g., April 2011, October 2012, and February 2013 VA treatment records.  

The Board has considered whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and the current neck and right upper extremity disorders.  While most of the Veteran's service treatment records are unavailable, the February 1957 service separation report shows normal clinical evaluations of the neck, spine, and upper extremities, and the Veteran did not report any neck or right arm symptoms at service separation.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical evidence showing normal evaluations of the neck, spine, and upper extremities at service separation.

The Board finds that the Veteran's assertions of in-service injury to the neck and right arm are not credible.  While the Veteran asserts that he sustained injuries to the neck and arm during training in service, he did not specify how he sustained those injuries or the circumstances under which the claimed injuries were sustained.  Essentially, the Veteran provided general statements that he injured his neck and right arm in service, but did not specify how these injuries were sustained.   Moreover, while the Veteran contends that he had surgeries related to the claimed injuries in service, the February 1957 service separation examination shows a normal clinical evaluation of the skin.  This evidence is inconsistent with the Veteran's assertions because had the Veteran undergone surgeries in service, the skin evaluation at service separation would have been marked abnormal and the nature and measurement of the surgery scars would have been noted on the service separation examination report.  Moreover, a February 2013 VA clinician noted that the Veteran reported that he has a history of chronic neck pain, with numbness going from the shoulders to the fingers and in the opposite direction for the previous 40 years.  This evidence weighs against in-service onset of symptoms of a neck or right arm disorder because this evidence demonstrates, according to the Veteran's own assertions, that he started experiencing neck and right arm symptoms in 1973, which is 40 years prior to 2013 and approximately 16 years after service separation.  Finally, while the Veteran submitted a photograph purporting to show him a right arm cast, this photograph is undated and it is not clear whether the purported cast is in fact a cast or a sleeve.  

Based on the foregoing, the Board finds that the above-referenced evidence weighs against a finding that the Veteran's neck and right upper extremity disabilities were incurred in service.  This evidence also shows that symptoms of neck and right upper extremity were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year from service separation.  See Walker, 708 F.3d 1331.

While a November 2012 VA treatment record noted that the Veteran has a medical history that includes a neck and right arm injury from service, it appears that this notation merely recites medical history reported by the Veteran.  As discussed above, the Board has found that the evidence weighs against a finding that the neck and right arm disorders were incurred in service.  Therefore, to the extent that the November 2012 VA treatment record purports to provide a positive nexus opinion, such opinion is of no probative value because it is based on an inaccurate factual premise of in-service onset of the neck and right upper extremity disorders.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Significantly, the November 2012 purported opinion is of no probative value because it is not supported by a rationale.  A significant factor in evaluating the probative value of a medical opinion is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A February 2013 VA treatment record noted that the Veteran has atypical history of chronic neck pain with no radiating features of pain, with numbness going from the shoulders to the fingers and in the opposite direction for the previous 40 years.  The VA clinician indicated that numbness of the medial 1.5 digits in the right upper limb is suggestive of ulnar neuropathy, and that the Veteran also has peripheral neuropathy secondary to diabetes.  The VA clinician noted that cervical spondylosis and arthritis are age-related.  This evidence weighs against a finding that the current neck and right upper extremity disabilities are etiologically related to service because the medical evidence reflects that the neck disability is age-related, and the right arm neuropathy is related to non-service-connected diabetes.  

The Veteran has also not submitted any medical evidence relating his neck and right upper extremity disabilities to service, other than his general assertions these disabilities are related to service.  Although lay persons are competent to report neck and right arm symptoms experienced at any time, as well as provide opinions on some medical issues, the specific disabilities in this case, cervical spine spondylosis and arthritis, as well as right upper extremity neuropathy, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical questions, such as a link between his current neck and right upper extremity disabilities to a claimed in-service injury approximately 60 years ago.  Thus, his statements regarding any such link are assigned less probative value.

In summary, the evidence shows that the neck and right upper extremity disorders were not incurred in service, and that symptoms of these disabilities were not chronic in service, continuous after service separation, or manifest to a compensable degree within one year from service separation.  Moreover, no medical professional has ever attributed the neck and right upper extremity disorders to service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on direct and presumptive bases is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for neck and right upper extremity disorders, and the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a neck disorder is denied. 

Service connection for a right upper extremity disorder is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


